Citation Nr: 0308206	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
residuals of status post arthroscopy of the right knee with 
mild degenerative joint disease, currently evaluated as 10 
percent disabling.

2.  The propriety of the initial evaluation assigned for the 
residuals of status post arthroscopy of the left knee with 
mild degenerative joint disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1966 
and March 1971 to March 1997.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) which granted service connection for the 
veteran's right and left knee disabilities and assigned 
initial 10 percent ratings thereto.  The veteran appealed the 
initial ratings assigned by the RO.  In September 1999, the 
Board remanded the matter for additional development of the 
evidence.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected right and left knee 
disabilities are manifested by subjective complaints of 
constant pain, as well as occasional stiffness and giving 
way; objective clinical findings are reflective of mild 
degenerative changes on X-ray, slight limitation of flexion 
with pain, full extension, and of no objective evidence of 
instability, fatigability, incoordination or weakened 
movement.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of status post arthroscopy of the right 
knee with mild degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of status post arthroscopy of the left 
knee with mild degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
the December 2002 Supplemental Statement of the Case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  In an October 1999 letter, the RO 
asked the veteran to submit or identify all records of his 
post-service medical treatment.  The veteran did not respond 
and the record otherwise contains no indication of 
outstanding, relevant private medical evidence.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2002).  
Likewise, there is no indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).  

The record also shows that the veteran has been afforded two 
medical examinations in connection with his claim.  Despite 
the contentions of the veteran's representative, the Board 
finds that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria in the 
Rating Schedule, as well as the factors identified by the 
U.S. Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, the Board concludes that a third 
medical examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that he was seen 
on several occasions in connection with his complaints of 
bilateral knee pain.  In January 1996, a comprehensive 
medical examination found his knees to be abnormal with 
crepitus on movement.  The assessment was probable 
patellofemoral pain syndrome.  At his November 1996 service 
retirement medical examination, however, the veteran's lower 
extremities were noted to be normal.  

In April 1997, the veteran filed an application for VA 
compensation benefits, including service connection for 
bilateral knee disabilities.  

In connection with his claim, he was afforded a VA medical 
examination in June 1997, at which he reported a history of 
knee symptoms since 1987 or 1988, without discrete injury.  
He indicated that he had undergone arthroscopy the previous 
year.  The veteran reported that his knee symptoms included 
constant burning, as well as stiffness for approximately 15 
to 20 minutes after waking.  He indicated that he currently 
worked full time and had had no hospitalizations.  On 
physical examination, the veteran's posture, carriage, and 
gait were normal.  Range of motion of the knees was from zero 
to 150 degrees, with visible pain on full flexion.  The 
examiner noted small bulges or effusions, bilaterally, as 
well as mild crepitus.  The veteran was able to perform deep 
knee bends to approximately 75 percent of normal, with pain.  
X-ray examination of the knees showed mild degenerative 
changes, bilaterally.  The diagnoses included degenerative 
joint disease of both knees.

In a September 1997 rating decision, the RO granted service 
connection for residuals of status post arthroscopy of the 
left and right knees with mild degenerative joint disease.  
The RO assigned separate 10 percent ratings, effective from 
April 1, 1997, pursuant to Diagnostic Codes 5099-5003.

The veteran appealed the RO's decision, claiming that the 
severity of his knee disabilities warranted higher ratings.  
In his February 1998 Notice of Disagreement, he indicated 
that his knees exhibited limited movement and constant pain.  
He noted that climbing stairs, bending, and flexing were very 
painful activities.  In his May 1998 Substantive Appeal, he 
indicated that his knee disabilities limited the type of work 
he could perform.  He further noted that any twisting motion 
in his legs caused pain and instability in his knees.  He 
argued that a 20 percent rating for each knee was more 
appropriate, given his symptomatology.  

In January 2000, the veteran was afforded another medical 
examination in connection with his claim.  His medical 
records were made available to the examiner, who indicated 
that such records were reviewed prior to his examination of 
the veteran and utilized in reaching his medical conclusions.  
The veteran reported progressive discomfort in his knees 
while in the military.  He indicated that he underwent 
arthroscopic surgery on both knees while in service.  He 
indicated that he continued to experience bilateral knee pain 
and stiffness in the morning and noted that both knees gave 
way at times.  On objective examination, range of motion 
testing in both knees demonstrated a 5 to 7 degree loss of 
full flexion, with subjective pain.  Passive manipulation of 
the knees at full flexion caused excruciating pain, 
bilaterally.  The cruciate and collateral ligaments were 
intact, and the reverse sheering test and the Lachman's test 
were both negative, bilaterally.  There was mild synovitis 
bilaterally, but no effusion.  Strength of the quadriceps was 
well maintained, and there was no evidence of reactive tissue 
about the portals where the arthroscopic procedures were 
performed.  X-ray examination demonstrated degenerative 
changes in both knees.  The diagnoses included chondromalacia 
patella with mild degenerative changes involving both knees.  
The examiner commented that it was his opinion that the 
current rating assigned for the veteran's knee disabilities 
was appropriate.  He further noted that climbing or frequent 
stooping would be aggravating to the veteran's current knee 
conditions and should not be undertaken through his 
employment.  He noted, however, that the veteran was 
currently in a supervisory position which gave him release 
from any encumbrances which would aggravate his knee 
disabilities.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As noted, the RO has evaluated the veteran's right and left 
knee disabilities as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
pertaining to degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray evidence is 
rated on the basis of limitation of motion of the specific 
joint or joints involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).

In this case, the medical evidence of record confirms X-ray 
evidence of mild right and left knee degenerative changes.  
Repeated medical examinations, however, do not show that the 
veteran's right or left knee motion has been limited to the 
extent necessary to meet the criteria for a rating in excess 
of 10 percent.  For example, on VA medical examination in 
June 1997, right and left knee motion was from zero to 150 
degrees.  On most recent medical examination in January 2000, 
the right and left knees demonstrated a 5 to 7 degree loss of 
flexion.  Extension was normal.  These findings clearly do 
not warrant a rating in excess of 10 percent under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  

When a knee is ankylosed in favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  In this case, however, there is no evidence of a 
dislocated semilunar cartilage with frequent episodes of 
locking or ankylosis of either knee.  Thus, a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
5256, 5258.

The criteria set forth at 38 C.F.R. § Diagnostic Code 5257 
pertain to "other impairment of the knee."  Under this 
criteria, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  In this case, although the 
veteran has reported occasional episodes of giving way in his 
knees, the record contains no objective indication of 
instability or subluxation.  Rather, on most recent VA 
medical examination in January 2000, the cruciate and 
collateral ligaments were intact and Lachman's test was 
negative.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 as long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, as there is no 
objective evidence of additional disability due to 
instability or subluxation, a separate 10 percent rating is 
not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In that regard, it 
is noted that examination reports note that the veteran 
exhibited pain on motion and that frequent stooping or 
climbing would be aggravating to his knee disabilities.  On 
the other hand, the veteran's strength was well maintained, 
with no evidence of atrophy or other indication of disuse.  
There was also no indication of fatigability or 
incoordination; in fact, the veteran's gait and carriage were 
normal.  Given the knee symptomatology delineated in the 
objective medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  As reflected in the findings of the RO, the 
veteran's current 10 percent ratings are based on his 
complaints of pain and limitation of motion.  There is no 
credible evidence that additional factors would restrict 
motion to such an extent that the criteria for a rating 
higher than 10 percent would be justified.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
knee disabilities.  There is no objective evidence that his 
knee disabilities are productive of marked interference with 
employment.  Rather, he is employed full time in a 
supervisory position, which does not aggravate his knee 
conditions.  There is also no indication that his knee 
disabilities necessitate frequent periods of hospitalization.  
Indeed, the veteran has denied periods of hospitalization.  
Moreover, the Board observes that there is absolutely no 
indication of record that the veteran has received any 
outpatient treatment for his knee disabilities at any time 
since his separation from service.  Thus, the Board will not 
consider referral for consideration of extraschedular rating.

As the preponderance of the evidence is against the claim for 
initial ratings in excess of 10 percent for the veteran's 
right and left knee disabilities, the benefit-of-the-doubt 
doctrine is inapplicable, and the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of status post arthroscopy of the right knee with 
mild degenerative joint disease is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of status post arthroscopy of the left knee with 
mild degenerative joint disease is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

